Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.  Please see the rejection below for further detail.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closed and open ends and gap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: the “gap” recited in the claims does not have an associated numeral within the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19, 21 and 23–28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 21 and 23, line 3 reads “iron core.”  It is unclear as to what Applicant means in this case.
Regarding claim 24, the phrase "thereof" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17–28 are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (USPN 6367434 B1) in view of Irie et al. (US PGPub 20160329143 A1).

    PNG
    media_image1.png
    846
    605
    media_image1.png
    Greyscale

Figure 1 - Steigerwald Annotated Fig. 1
Regarding Claim 17, Steigerwald et al. discloses a solenoid valve comprising: a sleeve (8) configured such that a spool is movably arranged in an axial direction in the sleeve (Col. 4, Lines 45-56); a stationary iron core (7) provided with a flange portion (10) extending in an outward radial direction at one end of the stationary iron core (7); a movable iron core (5); and a solenoid unit (2) fixed to one end of the sleeve (8) in the axial direction and configured to move the spool in the axial direction in accordance with movement of the movable iron core, wherein the one end of the sleeve in the axial direction is fixed to the stationary iron core in a state in which the one end of the sleeve is inserted to a recess portion (Steigerwald Annotated Fig. 1), but does not disclose the one end of the sleeve is inserted to a recess portion formed inside the flange portion 
Irie et al. teaches the use of swaging to join two elements (Para. 68) in order to join two elements together.
It would have been obvious to one having ordinary skill in the art before the time of filing to join two elements of a solenoid together using a swaging process since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).	
Per the Steigerwald–Irie combination, elements 7 and 8 of Steigerwald et al. are joined using a swaging process as taught by Irie et al.  Therefore, element 12 of Steigerwald et al. is tapered to accommodate the swaging process.
Irie et al. teaches the solenoid unit includes a molded solenoid body (16) arranged at an outer periphery of the movable iron core (Para. 47), a solenoid case (90) configured to accommodate the movable iron core (2) and the molded solenoid body (16), and the stationary iron core (12) arranged inside the molded solenoid body (16) in order to integrally form the cover and the electromagnetic drive device, decreasing assembly time (Paras. 57-59).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the cover of Steigerwald et al. is constructed with a molding process as taught by Irie et al. in order to integrally form the cover and the electromagnetic drive device, decreasing assembly time.
The Steigerwald–Irie combination teaches a solenoid case (Irie, 90) configured to accommodate the movable iron core (Steigerwald, 5) and the molded solenoid body 

    PNG
    media_image2.png
    715
    810
    media_image2.png
    Greyscale

Figure 2 - Irie Annotated Fig. 1
Regarding Claim 18, the Steigerwald–Irie combination teaches the closed end portion of the solenoid case (Irie, 90) is provided with an annular planar portion (Irie Annotated Fig. 1) facing an axial end portion of the molded solenoid body (Irie, 16), and a protrusion portion (Irie, 13) having a circular planar portion facing an axial end portion of the stationary iron core (Steigerwald, 7), and a gap is formed between the axial end 
Regarding Claims 19, 21 and 23, the Steigerwald–Irie combination teaches the solenoid case (Irie, 90) has a load receiving portion (Irie, 30) configured to receive a load in the axial direction when the flange portion (Steigerwald, 10) of the stationary iron core (Steigerwald, 7) is fixed to the iron core through swaging process, and the load receiving portion (Irie, 30) is arranged on an opposite side to the flange portion (Steigerwald, 10) in the axial direction and integrally formed with the annular planar portion (Irie Annotated Fig. 1).  
Regarding Claims 20 and 22, the Steigerwald–Irie combination teaches the stationary iron core (Steigerwald, 7) has a thin portion formed with a small plate thickness (Irie Annotated Fig. 1) in a circumferential direction, the closed end portion of the solenoid case (Irie, 90) is provided with an annular planar portion facing an axial end portion of the molded solenoid body (Irie, 16), and a protrusion portion (Irie, 13) having a circular planar portion facing an axial end portion of the stationary iron core (Steigerwald, 7), and a gap is formed between the axial end portion of the stationary iron core and the circular planar portion of the solenoid case.  
Regarding Claim 24, the Steigerwald–Irie combination teaches the sleeve (Steigerwald, 8) has a groove (Steigerwald, 13) provided at an outer periphery thereof on a side of the solenoid unit (Steigerwald, 2) and a first through hole (Steigerwald, 16) communicating with the groove (Steigerwald, 13) and an inside of the sleeve (Steigerwald, 8), an attachment portion (Steigerwald, 11) adjacent to the groove (Steigerwald, 13) in the axial direction is provided at the one end of the sleeve 
Regarding Claim 25, the Steigerwald–Irie combination teaches the groove (Steigerwald, 13) has a larger axial dimension than that of the through-hole (Steigerwald, 16).  
Regarding Claim 26, the Steigerwald–Irie combination teaches the groove (Steigerwald, 13) has, at least at one end thereof on a side of the attachment portion (Steigerwald, 11), a tapered shape in a cross section parallel to the axial direction.  
Regarding Claim 27, the Steigerwald–Irie combination teaches the sleeve (Steigerwald, 8) is provided with a large-diameter portion adjoining one end of the groove (Steigerwald, 13) on an opposite side of the attachment portion (Steigerwald, 11), an outer diameter of the large-diameter portion being a maximum outer diameter of the sleeve (Steigerwald, Fig. 1).  
Regarding Claim 28, the Steigerwald–Irie combination teaches the sleeve further has, in addition to the first through hole, a second through hole, first and the second through holes being arranged opposite to each other through the large diameter portion and out of phase in circumferential position (Steigerwald, Col. 5, Lines 34-46, where there are a plurality of the through holes arranged radially).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753